One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
(ES) Mr President, as some of you will know from the media, a Spanish freezer vessel, the Playa de Bakio, based in Bermeo, carrying 26 crew aboard, 13 Spanish nationals and 13 crew of African origin, was seized yesterday when fishing for tuna in international waters 250 miles off the coast of Somalia.
For some time now, the fisheries sector has been very concerned at the absence of security in that part of the Indian Ocean where piracy has become rife and where a French yacht was seized recently on 11 April.
In view of this situation, Mr President, I would like to ask Parliament and the Community institutions as a whole to take whatever steps are necessary to expedite the immediate release of the crew and the vessel, and to protect the Community fleet fishing those waters, now considered to be the most dangerous in the world.
Mr President, a few weeks ago, together with Mr von Wogau, the Chairman of the Subcommittee on Security and Defence, I visited the EUBAM Mission in Odessa, Ukraine. Its mandate is to help Ukraine and Moldova manage their common border better, by providing both expertise and support.
Once there, we could see that the Mission, through the quality and professionalism of its people, has managed to build a solid reputation of professional authority useful not only in passing on expertise to its counterparts, but also in mediating between them on important questions of mutual interest. Moreover, by flying the EU flag as the only embodiment of our Union in that large and important area, the EUBAM Mission is a very efficient ambassador for our institutions, thus contributing to the concrete implementation of both our security strategy and our neighbourhood policy there. It has most certainly set an example worthy of being applied in other areas of interest to us.
Mr President, your speech at our recent part-session in Brussels on the events in Tibet was extremely well received by the House, and I think it enjoyed the support of all the Members present. It quite clearly reflected the public opinion in the European Union about the recent repression in Tibet.
Considerable concern was also expressed by the Commission and by a number of Member States in Council. It is surprising, therefore - and to my group disappointing - that the Presidency-in-Office of the Council has decided not to invite the Dalai Lama to come to Brussels to meet ministers. It therefore seems to me all the more important that this House pursue your suggestion that the Dalai Lama should come, and I wonder whether I might ask you to get in touch with the Dalai Lama's office to see whether he could advance the visit from the current schedule foreseen for December to an earlier date, since clearly the interest in this House and in Europe in discussing the events in Tibet before December is very great.
(Applause)
(PL) Mr President, I wish to speak on the same issue. The Olympic flame has been extinguished with the blood of the Tibetans, blood spilled in Tibet every day. The closer we get to the opening of the Olympics, the greater the Chinese reprisals against their own citizens and against the inhabitants of Tibet.
At the last part-session in Brussels, we adopted a resolution criticising human rights violations by the Chinese authorities. We also called for the Chinese to resume negotiations with the Dalai Lama. Unfortunately these calls were ignored by the Slovenian Presidency. I think that Parliament should react decisively to the fact that the Dalai Lama has not been invited to any official meeting with the European Union by the Slovenian Foreign Minister, Dimitrij Rupel.
Parliament is the conscience of Europe and this conscience must not be silenced by any pronouncements by any minister holding office in the European Union.
(ES) Mr President, piracy has now become one of the worldwide threats to maritime safety.
According to statistics compiled by the International Maritime Bureau, pirate attacks have tripled over the last decade: whereas there were 90 incidents of piracy in 1995, in 2007 the figure had risen to 263.
As we speak, 26 crew members of the fishing vessel Playa de Bakio have been seized off Somalia and perhaps, as my fellow Member said earlier in this House, we should not only show solidarity with their families, but also request the European Union to take action in this matter and to make every effort to free these fishermen.
It is not enough for us to sign agreements with various African States. We also have to ensure the safety of these vessels.
The problem is European in scope and must be tackled as such.
Mr President, as you are aware, there will be a referendum in Ireland on 12 June on the Lisbon Treaty.
I want to raise with you a matter of very deep concern in Ireland. It has emerged through the media that the Commission, and committees of this Parliament, are actively colluding to suppress information. Let me quote Commission Vice-President Margot Wallström, that the Commission is willing to tone down or delay messages that might be unhelpful in advance of the referendum on the Lisbon Treaty; reports have been carried in the press of a letter that was sent to parliamentary committees urging them not to deal with sensitive political issues that might arise from Lisbon until the Treaty has been ratified.
I want to say to you that these types of tactics are unacceptable. The Irish people should have their debate with full information. They deserve the full and unvarnished facts, whether in relation to corporation tax or the outworkings of the defence and security provisions of the Treaty. As a minimum - I am sure you will agree - the people deserve the full facts.
So I call on you today to clarify publicly that committees will not delay or suppress debate on these sensitive matters, and I would equally urge the Commission to do likewise.
(EL) Mr President, I apologise for the delay, but I have just arrived in Parliament.
I believe that it would be unrealistic for anyone to talk about cross-border cooperation in the case of Greece, which is the country that receives the fourth highest number of illegal immigrants, after Spain, France and Sweden.
Now what talk can there be of cross-border cooperation when, on the other hand - is this not the case, Mr President? - we have to deal with a country engaged in just that: Turkey, which is doing that job; in other words, Turkey has men who are professionally engaged in transporting illegal immigrants from Asia to Europe.
In addition, the financial assistance received by Greece is minimal - I am sorry that I do not have enough time to go into the relevant details - and I must tell you that if Europe does not help, I believe that it is Europe that will have to foot the bill for the people who today are pouring into Europe, via Greece and the Aegean sea, with its 2 000 islands.
(BG) I take the floor in order to draw your attention to a canker affecting the rights of over a million citizens in Bulgaria's capital city. This is a problem which illustrates clearly the corruption schemes which, regrettably, have crept into all areas of life in Bulgaria over the past several years. For eight years in a row now, with the obvious blessing of both the town hall and the government, the Sofiyska Voda company has been amassing huge profits at the expense of ordinary citizens without delivering even at a minimum level on its obligations undertaken under the concession agreement. Instead of having the agreement terminated, however, the concession holder receives additional loans amounting to millions of euro. The government authorities in Bulgaria, both central and municipal, keep turning a blind eye to the numerous protests by citizens' groups which have finally had to approach Mr. Barroso, the European Commission representative, both through official and unofficial channels during his recent visit to our country. Since Bulgaria and its institutions do not have the will to protect the rights of the civil society, I trust that the authorities of the European Union will do so.
(RO) In April, for the first time Bucharest was present on all media channels only in a favourable light, on the occasion of the NATO Summit that took place in Romania.
Many did not think that our country could organize a summit of this size: 3,000 officials from 49 countries and 3,500 journalists, since the Bucharest Summit had the greatest participation and the most complex agenda in NATO's history.
I would like to point out three major Summit conclusions: Croatia and Albania were invited to join NATO; NATO will install an anti-missile shield complementary to the American one - this shield will protect NATO countries that are not covered by the American shield; the NATO leaders undertook to increase their troops in Afghanistan in order to fight the Taliban, to share the difficulties of military operations and limit restrictions in using their troops.
(EL) Mr President, let us pay tribute to the memory of Nikos Aslamazidis, of the Saint-Nazaire dockyard, who went on hunger strike. We must once again raise the issue of protecting workers from modern-day slave trading.
Let us talk about unemployment, under-employment, and job insecurity, and also about agencies which hire out workers, or, perhaps I should say, exploit them. These employment agencies treat workers like modern-day slaves: they use them until they are worn out, pay them peanuts, move them around at will and arbitrarily get rid of them. How are we protecting the workers? The Bolkestein Directive makes ambiguity an art form and allows them to be thrown onto the social slag heap. The increasingly popular flexicurity policy is a new way of deregulating employment relations resulting in less stable employment and greater insecurity job. As a result, we now have disposable workers, who struggle daily to survive with dignity.
The creation of different kind of Europe whose priorities are full employment, improved working conditions and a fairer redistribution of wealth, is not only feasible but imperative. The sacrifices of the workers are essentially a struggle against the new imposition of medieval terms of employment against which all progressive forces must really fight as one.
(RO) Deforestation has reached an alarming rate at a global level, namely 13 million hectares a year. The phenomenon is closely related to the illegal cutting of trees and illicit trade in wood products.
We could continue to shut our eyes to the massacre of the forests, believing that we, Europeans, have advanced systems of biodiversity and consumer protection.
In EU, approximately 50 per cent of wood imports from tropical countries and 20% of wood imports from Europe and the Russian Federation come from illegal sources.
Therefore, we contribute fully to illegal deforestations in the Amazon and what's more, the phenomenon is also widespread in EU Member States such as Estonia, Romania and Bulgaria.
We need to have a consistent and honest approach toward the issue of illegal deforestation and illicit trade in third countries, but particularly on European Union territory.
Therefore, I request the European Commission to submit as soon as possible a legislative proposal by which only wood and wood products coming from legal sources could be traded on the European market.
For this purpose, I have launched a written statement in the EP and I encourage my colleagues to join us in the fight against illegal deforestation.
(EL) Mr President, the increase in prices and the impending food shortages are assuming worrying dimensions. I draw your attention to justifiable concerns over recent developments during the agricultural negotiations at the World Trade Organisation (WTO).
The European Commission is conducting the negotiations. It must act strictly within the negotiating mandate of the Council and within the framework of the revised common agricultural policy (CAP). The Commission must ensure the viability, competitiveness and multifunctional nature of European agriculture. The need for a quality food supply to Europe now appears pressing; it must guide the negotiating position of the EU.
(ES) Mr President, on Wednesday 23 April UNESCO is celebrating World Book Day. That is also the day on which Miguel de Cervantes died and William Shakespeare was born.
Miguel de Cervantes, the greatest figure in Spanish literature, is universally known for his Don Quixote; it is generally agreed that this book is the first modern novel and one of the finest works of literature in the world.
The English playwright, poet and actor William Shakespeare was born on a different 23 April, according to the Julian calendar, and is regarded as the most important writer in the English language and also one of the giants of world literature.
This is the day chosen by many countries of the European Union as the feast day of their patron saint. This is the case in Catalonia, where it is traditionally the feast day of San Jordi, St George, a day for celebrating the Catalan language and culture. I think it would be recognition of European cultures and literature for this Parliament to agree to join in these celebrations on a cultural and literary day which is so widely celebrated in the European Union.
(CS) Mr President, allow me to point out that our decisions sometimes lead to quite unexpected results. Today the enthusiasm for biofuels and their use in the fuel mix is subsiding somewhat. Not only are biofuels driving up the price of agricultural commodities; they are also contributing to faster devastation of the rainforests. We should learn a lesson from this for future legislation. Some of our other laws may have similar adverse effects, such as the recent trend towards voluntary regulation of the automobile industry. We must not therefore be too hasty to legislate and we must take time to consider the laws and adopt a more responsible approach. We would do well to remember the old adage 'look before you leap'.
(PL) Mr President, I would like to say a few more words about freedom of expression in Russia. The Moskovsky Korrespondent daily newspaper has disappeared from news stands because it showed an interest in Vladimir Putin's supposed divorce. What takes place in the full glare of publicity in France is covered with secrecy in Russia. Clearly any information concerning the marital status of a Head of State should be in the public domain. Moreover, people are not even allowed to ask questions about such matters, as was shown by the recent attack by Vladimir Putin on a female journalist from Niezavisima Gazieta, which reduced the woman to tears.
The rules governing standards of behaviour in the relationship between the authorities and the media recognised in the civilised world still do not apply in Russia. There, the media are a tool controlled by the authorities and if they do not conduct themselves in accordance with the authorities' wishes they are closed down. Journalists are intimidated, and in extreme cases physically liquidated, as was the case with Anna Politkovskaja.
Freedom of expression is the foundation of democracy. Once again we can see that the foundations of Russian democracy are very weak.
(HU) Mr President, in recent years Hungarians have been beaten up in the streets of Slovakia, Serbia and Romania, simply because they have been speaking in their native language - Hungarian. This very weekend aggression has been renewed and blood spilt in Kolozsvár, in Transylvania. The victims were journalists, Tibor Zágy, István Ambrus and János Fancsali, who were attacked from behind on the street at night by three young Romanians and brutally beaten. They were jeered at and insulted, called filthy foreigners and told to go back home where they belonged. In a similar incident on Saturday, another Hungarian, Mr Attila, was knifed in the main square in Szabadka/Subotica, in the Vojvodina in Serbia. This is the place where, on 15 March 2008 - Hungarian Revolution Day - there was an anti-Hungarian demonstration, organised by a neo-fascist Romanian group, the New Right, in Kolozsvár, where, the same day, a young Hungarian was assaulted. It is a matter of urgency that we join forces with our Romanian cousins to suppress aggressive nationalism. We look forward to legislation being adopted by the Romanian authorities and the culprits being punished in an exemplary fashion.
(CS) Mr President, ladies and gentlemen, I would like to take this opportunity to mention a serious issue: the constant attempts to revise the history of World War II. These are repeated attempts, which take different forms and which sometimes take place in the European Parliament. Most often, in fact in the overwhelming majority of cases, they manifest themselves as attacks on the Czech, or rather Czechoslovakian, so-called Presidential Decrees. In the former Czechoslovakia, these Decrees, based on international law, were used to regulate legal issues relating to the defeat of Nazi Germany. I know for a fact that some German and Hungarian Members of the European Parliament are planning further action this year in opposition to these Presidential Decrees. Consequently, I would ask the Members of the European Parliament not to support such activities and to strongly condemn them. I am sure that we agree that any revision of the history of World War II is entirely unacceptable.
- (EL) Mr President, ladies and gentlemen, let me call your attention to the fact that from today Written Declaration No 33 is open for signature. It concerns where young people stand in the EU's policies. Everyone knows that young people are affected by unemployment. This is what we must focus on for both the present and the future of the EU.
We therefore call on the Member States to take young people into account in all relevant policy sectors. They must enter with them into a structured dialogue. They must plan policies in education and life-long learning; and also employment, social inclusion, health, the independence of young people, mobility, fundamental rights and non-discrimination. This will give us hope for better prospects in the matter of young people, who are difficult to find, owing to the problem of demographics.
(FI) Mr President, one in three fatal road accidents in Europe is caused by drunk driving. On the sunny shores of Spain last Saturday evening at least nine Finnish tourists lost their lives and 19 were seriously injured when a drunken driver with one per mil alcohol in his system crashed his sport utility vehicle into the bus which was carrying them. The accident was made even more serious by the fact that several passengers were not wearing the safety belts fitted in the bus.
There should be some serious thought given at European Union level to how these sorts of appalling incidents and such completely unnecessary loss of life can be avoided in the future. At present the per mil limits vary in the EU between zero and 0.8. They should be made uniform and as close as possible to zero throughout all the EU countries. Furthermore, there needs to be compliance with the rules on safety belts and drivers should be made sufficiently aware of these. We also need to take sufficient account of the consequences of people ignoring them.
Thank you, Mrs Myller. We all offer our deep sympathy to the victims' families.
(BG) European citizens are concerned about the rise in food prices. The overall jump in prices which is felt in Western Europe is more painful in Eastern Europe because of low income levels. A new leap in prices in expected, as a result of financial markets instability and the anticipation of a global economic crisis. The International Monetary Fund called for decisive action to control food prices. The general rise in prices is linked to energy costs, and the European Union is energy-dependent. Hence, discussions on food prices ought to address not only rational farmland use and exploring alternative energy sources. In addition, soaring food prices can be placed under control by regulating prices of traditional energy sources. This demands, once again, a reconsideration of the use of nuclear power as part of the EU energy mix. If nuclear power facilities which are available in Member States are switched on at full capacity, the shortage of energy could be overcome and this would influence prices of goods in the consumer basket.
(PL) Mr President, the Polish Parliament was one of the first legislatures to consider the ratification of the Lisbon Treaty and passed a bill giving its consent for the President of Polish Republic to sign the instrument of ratification.
Many EU Member States have not yet taken any decision on this question. The Constitutional Treaty was blocked following the vote taken by the citizens of France and the Netherlands. I do not propose to refer to the substance of the two treaties. We are all entitled to our own opinion on this.
I want to draw attention to the fact that here in the Chamber, and elsewhere, critical remarks have been made about Poland and the ratification process by representatives of countries which have made no progress at all on this up to now. I regard those remarks as unjustified and ill-intentioned.
(DE) Mr President, according to Amnesty International's annual report, more than one third of all death sentences worldwide are carried out in China. The exact number is probably much higher and therefore a state secret. Sixty-two states apply the death penalty, sometimes for non-violent crimes such as adultery, tax evasion, prostitution or homosexuality. Iran, Saudi Arabia and Yemen also execute young people under the age of 18.
The European Union must therefore do all in its power to uphold the elementary human right to life and seek a worldwide moratorium on the death penalty. It should address China in particular, heading up these sad statistics, in an endeavour to bring it closer to applying these universal human rights, in accordance with the Olympic motto 'One World, One Dream'.
(PT) Mr President, the Portuguese company Cerâmica Torriense has taken disciplinary action against Pedro Jorge, a worker and trade union leader at the company, with a view to his dismissal, after he participated in a Portuguese radio-television programme where all he did was tell the truth.
In this television programme, he used himself as an example of the situation in which workers in many companies find themselves, that is, they have had no pay rise since 2003. We would like to demonstrate our solidarity with workers and trade unionists who are the targets of repression. We think that the company's behaviour is unacceptable. Its persecution and intimidation of this worker and active trade unionist is contrary to democracy and freedom and deserves our strongest condemnation.
Mr President, last Monday the Commission launched its task force report on Northern Ireland by Commissioner Hübner, and I am very pleased to see her in the Chamber here this evening, so she can at last hear what I have to say on this subject. Unfortunately, though this report contains some good points, it did not go far enough to cover this destructural deficit we experienced by lagging so far behind the rest of Europe after over 30 years of terrorist violence. It is also most unfortunate that the Members of this Parliament were not properly consulted or kept informed; this has never happened before - a major opportunity has been missed by the Commission and the First and the Deputy First Minister in Northern Ireland, and not one extra euro has been given. Unfortunately, this has now been seen as a long exercise that did not in the end give any real positive result.
Mr President, the peace in Northern Ireland is still fragile. It has come a long way, and it has taken a long time. But it is still fragile, and the difficulties that still lie ahead should not be underestimated. I believe more can be done, more could have been done and more should be done to ensure we provide a very strong base to this peace process that many of us have worked so hard to achieve over such a long period of time.
(HU) Mr President, on 11 May Serbia will go to the polls. We all know that the Western Balkans will not be stable unless there is stability in Serbia. However, all the indications are exceptionally negative. There is Kosovo, with the loss of 16% of the country's territory. Nationalism casts a shadow over everything and it is conceivable that the nationalists, the Radical Party, Koštunica and the Socialist Party, and Milošević's party will form a coalition. Serbia is not moving towards Europe. At the same time, the European Union is making every mistake it could make. I pray that Javier Solana will not make a statement, as with every one of his statements Javier Solana damages the prospects for Tadić's pro-European party. It was a huge mistake to allow Haradinaj, the Albanian guerrilla, to leave The Hague. It was a huge mistake to announce a trade agreement with Kosovo at this point in time. It was a huge mistake to keep talking about the Stabilisation and Association Agreements (SAA) (which The Netherlands thwarted in January) and saying that the European Union is doing good, that it is helping, that it is making visas easier, and trying to retrieve the irretrievable, the Union is attempting at last to help the democrats, the pro-Europe parties. Thank you.
Mr President, the protests that disrupted the Olympic torch relay in Europe have backfired on us, as there are now several anti-Western demonstrations going on in China.
In principle, everyone has a right to feel betrayed that the Chinese authorities have not fulfilled their commitment to improving the human rights situation in that country, and the ongoing violence in Tibet continues to cast a shadow over the Olympics in Beijing.
However, I cannot go along with the idea that aggressive protests such as those that took place in London and Paris addressed this issue in a proper manner. Our inclination to take advantage of the Olympics to introduce some democratic values for the people of China is going to be met with extreme reluctance, as they feel insulted by those protests.
An internal change inspired by the will of the Chinese people is needed to bring about the fall of the Communist regime in China. Anti-Western demonstrations are quite vivid proof that our recent acts have led to the opposite of what we had hoped for.
(EL) Mr President, according to the European Commission's data, in order to protect fisheries stocks, we are reducing the Community fleet annually by 2%. Thus from 2003 to 2006 the reduction is of the order of 10%. Despite this, the reduction in the fleet does not correspond to smaller catches, because of the improvement in fishing technology.
On the other hand, while the EU is reducing its fishing fleet, countries in Africa and the Pacific, such as Australia, New Zealand and China, are building more and more boats and increasing their fishing fleets. The Community fleet is thus shrinking, while at the same time the fleets of third countries are growing. This means that we are not achieving anything!
Although it imports 40% of the fish it consumes, the EU is sufficiently aware to make an effort. It is therefore vital for us to include this subject in international talks. We must ensure that others also reduce their fishing fleets.
(RO) In order to best use the opportunities provided by globalization, the European Union should modernize its social policies and invest mainly in human resources.
Starting in the '90s, expenses of social protection have remained around 28% of the gross domestic product.
During 2000-2007, the number of jobs increased by 13 million, while the unemployment rate decreased from 9% to 7%.
At the same time, approximately 80 million European citizens are below the poverty threshold. The poverty risk among children is 19% in the European Union.
The Lisbon Treaty emphasizes the importance for the European Union to have a social market economy.
Social changes that take place in the context of globalization refer to unemployment, the reform of the pension system, the reform of taxation systems, fighting poverty and invetsments in education and the child care system.
Education could play a vital role in compensating for the socio-economic disadvantage and for opening the way for children's succesful development.
Member States should also improve their health systems and fight poverty among the elderly as well.
(FR) Mr President, I just wanted to remind Members that on Wednesday we will be celebrating the first World Malaria Day. Until now it was called Africa Malaria Day. This year, for the first time, it will be commemorated as World Malaria Day.
I wanted to remind Members that this global problem, which, by its nature, is associated with poverty, affects 107 countries in the world, and that in 90 of those countries it constitutes a major public health problem, since 40% of the world's population lives in malaria-stricken regions. The number of reported malaria cases worldwide is somewhere in the region of 350 to 500 million per year, with more than 60% of cases being reported in Africa, leading to 90% of malaria deaths. Every 30 seconds a child dies in Africa from malaria. This means that, by the end of my speech, Mr President, two children will have died from malaria.
The disease is also believed to inhibit growth, as malaria reduces GDP by USD 12 billion per year. On Wednesday, a working lunch will be held on the subject at 1 p.m. in Room C 2.1.
(RO) In relation to the report on volunteering, I would like to emphasize the importance of these actions in the countries newly integrated into the European Union, namely the role of volunteering for improving the economic situation and social cohesion.
Romania, as well as other countries in the European areas, has taken shy actions in the field of promoting volunteering, although the European policies on recycling waste, reducing carbon emissions and environmental protection could be implemented and motivated by the involvement of politicians, together with young people, in volunteer actions.
The impact is so strong that it could trigger a favourable reaction of the state institutions and contribute to changing the mentality of a generation.
I propose the inclusion of volunteering into the education system and interregional programmes based on projects for establishing connections between Member State citizens.
I propose criteria of symbolic stimulation for people participating in volunteer actions and I request the help of the European Commission and the European Parliament.
(SK) The European Foundation for Democracy was launched in Brussels last week. I welcome the creation of this pan-European initiative, whose fundamental task is to promote freedom and democracy beyond the European Union's borders and to support the opposition in countries that are not free.
Many of us spent part of our lives under totalitarian regimes. I believe that today, now that are free, we have to help those courageous women and men who strive for freedom and democracy in their countries. I have personal experience of giving financial support to the families of Cuban dissidents.
I also believe that we need to find ways of supporting the activities of the European Foundation for Democracy from the European Union budget. In this way we can join the struggle to promote freedom and stand alongside figures such as Václav Havel, Richard von Weizsäcker, Jacques Delors and other politicians who have agreed to become patrons of this Foundation.
(EL) Mr President, the Council has decided to wage a war of nerves with the UN by dealing with the situation in Kosovo through unilateral initiatives irrespective of the rule of law or international law. Thus the decision to send the EULEX peace-keeping force to Kosovo to take over the role that until recently had been played by UNMIK is a tactical error. In Article 5 the Council decision notes that there will be a transfer of mission from the UN to the EU force once the formers mission has ended.
Fortunately, there are countries, such as Spain, which oppose such initiatives. According to Mr Moratinos, the Spanish Minister of Foreign Affairs, the initiatives contravene international law.
Finally, Slovenia and France warned Serbia that it had to accept EULEX, or else risk not joining the EU. I consider this to be unacceptable, to say the least.
(SK) The blank front pages of Slovakia's daily papers - a protest against the approval of the media law that will introduce non-democratic press standards in Slovakia from June 2008 - remind me of Belarus, where the government does not respect the opposition and where there is no freedom of speech or freedom of the press.
I believe that a Member State that is celebrating on 1 May 2008 the fourth anniversary of its accession to the European Union should not adopt laws that are contradict the basic democratic principles of the European Union.
Mr Pöttering, I greatly appreciate your words and your clear stance in favour of press freedom in Slovakia. I would also like to thank my colleagues Mr Joseph Daul and Mr Michael Gahler for their support. I trust that the representatives of the Socialist Group in the European Parliament will not adopt a passive approach to this matter either.
I also appeal to all European politicians of a democratic persuasion to make every effort to ensure that the Sakharov Prize for Freedom of Thought is not awarded to Slovakia.
Mr President, I should like to say a few words about the position of agriculture in the current WTO negotiations. I am deeply concerned about the direction being taken by Commissioner Mandelson in the negotiations with regard to concessions on agriculture. On a number of occasions, I have put the question to Commissioner Fischer Boel in this House, and each time she has reassured me that Commissioner Mandelson is staying within his remit.
However, with the ministerial meeting scheduled for 20 May in Geneva, and Commissioner Mandelson's willingness to sacrifice agriculture to get a deal - with, I might add, nothing in return on non-agricultural market access and services - I am very concerned.
At our last part-session in Strasbourg we discussed the CAP, and many Members spoke of the need for food security and on the issue of air miles on food products and the growing of food for fuel. All of this will have serious implications for European food supply.
If Commissioner Mandelson gets his way and reduces import tariffs beyond what he was mandated to do, he will flood the European markets with imported food. The outcome of his actions will be to severely damage and, in some cases, destroy European food production. We can only do this once and then it is done permanently. As parliamentarians, we have a responsibility to ensure not just sustainable quality and traceable food, but also food security.
(SK) I would like to point out that Cardinal Alfonso López Trujillo, President of the Pontifical Council for the Family, died in Rome yesterday at the age of 72 .
Throughout his life he promoted traditional family values and opposed abortion. As the head of the influential Latin American Bishops Conference, he was considered a possible papal candidate after the death of John Paul II in 2005. In 2006 he criticised scientists involved in embryonic stem cell research. In his view, the destruction of embryos was comparable to abortion.
Cardinal Trujillo always responded to today's world events in a clear and timely manner. I had several meetings with him, which demonstrated how we, as Christian politicians, could benefit from his opinions. We will miss his voice. May he rest in peace.
Mr President, freedom of the press is a fundamental principle of democracy and we rightly expect the Turkish penal code to be amended so as to respect this principle. However, in order to be persuasive, we have to make sure that this principle is properly applied in the EU Member States too. I would ask colleagues to consider, objectively, whether the press in Europe is really democratic and free. The answer is 'not really'. The press in the EU is to a large extent manipulated and directed by non-journalistic economic and political interests. The media, in many cases, present the truth not as it really is, but as certain media barons wish the public to perceive it as being. The time has come for us to look critically at how the press functions in the EU and take urgent corrective action. We should be firm with Turkey on freedom of the press, but at the same time we should take action in our own countries against press corruption.
(CS) Mr President, ladies and gentlemen, trade and cooperation help to bring countries and individuals closer together, as does sport. In 2008 we have an anniversary that is particularly important for European countries: it is the 100th anniversary of the International Ice Hockey Federation. To commemorate this event, a group of Members from European hockey-playing countries, led by the Slovak Member of the European Parliament, Mr Peter Šťastný, organised an exhibition in the European Parliament in Brussels, reminding us of both the successes as well as the difficult times when athletes were oppressed in some countries under the communist regime. Thanks to Mr Šťastný's contacts, the Stanley Cup was brought over from Canada especially for this occasion and was put on display, for the first time, in Belgium and in the European Parliament.
In conclusion, I would like to express my thanks to you, Mr President, and to Commissioner Mr Ján Figeľ, for launching and sponsoring the exhibition, whose motto is 'Uniting people through the passion for a sport', and of course to all those who visited this exhibition and will pass the message on to others.
Thank you. It was an impressive event. I would be interested to know whether you are aware of any media reports.
That brings us to the end of the list of speakers. All those who asked to speak, in writing or by raising their hand, have taken the floor.
(EL) Mr President, this is the third time I have taken part in the one-minute speech procedure. I am asking the Presidency for permission to speak, but you are not giving it to me. Why do you not let me have my say?
Mr Toussas, I have just heard that you may have asked to speak. Normally, Members put requests to speak in writing to ensure that they appear on the list. You are not entered in my list. But I will give you the floor as the last speaker. I would ask you to put your request in writing next time. Then you will not be overlooked if there is any speaking time left.
(EL) Mr President, for some days now, economic migrants employed on farms have been suffering in appalling working and living conditions. Employed in the strawberry fields of Nea Manolada, in the Prefecture of Ilia, Greece, they have been on strike, asking for their daily wage to be increased from the humiliating amount of EUR 23 to EUR 30.
Large-scale strawberry growers and their hired thugs attempted to intimidate the foreign workers. In an attempt to forestall a large rally planned by the workers for yesterday in the square of Pyrgos, Ilia Prefecture, the workers' camps were attacked, shots were fired in the air, and many workers were savagely beaten. We condemn this barbaric attack, to which the police and the legal authorities turned a blind eye. We ask for measures to be taken immediately to protect economic migrants.
That concludes this item.